DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
 
Allowable Subject Matter
Claims 1, 6-8, 10-11, 16, 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Examiner has carefully considered the scope of claim 1 compared to the prior art.
First, it is important to note that Applicant admits in the instant specification that binder mixtures are already commercially obtainable under the trademark ACRODUR.  The Examiner located a February 2018 Technical Data Sheet for Acrodur that shows this binder is specifically suggested for a variety of fibers and crosslinks when dried at a temperature of 160-180 C, which is a temperature that would fall within some of the claimed ranges.  It appears that this may meet the composition requirements of instant claim 1.  Although this 2018 Technical Data Sheet is not prior art, it seems that Acrodur may be produced and sold by the Applicant.  If this product was being offered commercially by the Applicant before the filing of the instant application and falls within the scope of claim 1, then it seems the duty to disclose information material to patentability would extend to any earlier versions of this Technical Data Sheet that were available as prior art.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742